DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-7, 9-14 and 16-21 are allowed. As to claims 3, 10 and 17, references Terao and Mousty have been made of record as teaching a method comprising:  identifying, by the computing apparatus, each region in the image data for the electronic image with one of the two or more identified types of content and an outer boundary of each of the regions; wherein the converting further comprises converting, by the computing apparatus, each of the regions of the image data in the electronic image by a different one of a plurality of automated content conversion techniques based on the association with the one or more types of claims and on the identified one of the plurality of types of content; wherein the generating the modified image data for the electronic image further comprises blending, by the computing apparatus, each of the converted regions in the image data for the electronic image into the modified image data for the electronic image. 
However, none of the prior art teaches or suggests the method comprising: identifying, by a computing apparatus, with automated image analysis two or more different types of content in image data for an electronic image associated with one or more of a plurality of types of claims; converting, by the computing apparatus, the image data associated with each of the identified two or more different types of content by a different one of a plurality of automated content conversion techniques based on the association with the one or more types of claims and on the identified one of the plurality of types of content; generating, by the computing apparatus, modified image data for the electronic image based on the converted image data associated with each of the identified two or more different types of content; providing, by the computing apparatus, the modified image data for the electronic image with the converted image data for each of the identified two or more different types of content, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616